       Case 3:19-cv-00174-DPM Document 55 Filed 08/18/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

ANDRE CARTER                                                 PLAINTIFF

v.                        No. 3:19-cv-174-DPM

BPL PLASMA, INC.                                           DEFENDANT

                                 ORDER
      1. The Court read and considered Carter's papers, Doc. 50-52, in
ruling on the recommendation. BPL Plasma's motions to strike, Doc. 43
& Doc. 54, are denied.
      2. The Court appreciates Magistrate Judge Deere's shepherding
of this case.
      3. On de novo review, the Court adopts the recommendation,
Doc. 44, and overrules Carter's objections, Doc. 45-47.            FED.   R.
Crv. P. 72(b)(3). BPL Plasma's motion for summary judgment, Doc. 33,
is granted. The Court will dismiss Carter's complaint with prejudice.
      So Ordered.



                                  D .P. Marshall Jr.
                                  United States District Judge
